Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1- 180 are presented for examination and consideration by the Office.

Allowable Subject Matter

The numbering of original claims 61-80 are renumbered. Claim(s) 1-60 & 81-180 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Angeline Premraj, Reg. No. 80,472) on 7/25/2022.

3. The application has been amended as follows:
In the Claims:
1-60. (Previously Cancelled).

Please AMEND claim 61 as follows:
61. (Currently Amended) A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for transferring virtual content to a physical display device, the operations comprising:
presenting an extended reality environment in a room via a wearable extended reality appliance, the wearable extended reality appliance being configured to be paired with multiple display devices located in the room, wherein each display device is associated with a unique network identifier; 
receiving input associated with the wearable extended reality appliance to cause presentation of a specific virtual object in the extended reality environment on a target display device;
receiving image data from an image sensor associated with the wearable extended reality appliance, the image data depicting the target display device;
analyzing the image data to identify the target display device;
upon identifying the target display device, determining a network identifier of the target display device;
using the determined network identifier of the target display device to establish a communications link with the target display device; [[and]]
transmitting data representing the specific virtual object to the target display device, wherein the transmitted data enables the target display device to present the specific virtual object[[.]]; and
determining that the specific virtual object is classified as private, analyzing the image data to determine presence of individuals other than a user of the wearable extended reality appliance exposed to the target display device, in response to a determination of no individuals other than the user exposed to the target display device, transmitting the data representing the specific virtual object to the target display device, and in response to a determination of more than one individual is exposed to the target display device, avoiding transmission of the data representing the specific virtual object to the target display device.

62. (Original) The non-transitory computer readable medium of claim ‎61, wherein the input is received from the image sensor associated with the wearable extended reality appliance.

63. (Original) The non-transitory computer readable medium of claim ‎62, wherein the operations further include analyzing the image data to identify a gesture initiated by a user of the wearable extended reality appliance that triggers a virtual collision between the specific virtual object and the target display device.

64. (Original) The non-transitory computer readable medium of claim 6‎1, wherein the input is received from a pointing device associated with the wearable extended reality appliance.

65. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include analyzing the image data to recognize content displayed by the target display device and to thereby determine an identity of the target display device.

66. (Original) The non-transitory computer readable medium of claim 6‎1, wherein the operations further include determining that the specific virtual object is classified as private, requesting a permission for displaying the specific virtual object through the target display device, and transmitting the data representing the specific virtual object to the target display device only after receiving the permission. 

67. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include determining that the specific virtual object is classified as private, determining that the target display device is authorized for presenting the private information, and in response to the determination that the target display device is authorized for presenting the private information, transmitting the data representing the specific virtual object to the target display device. 

Please AMEND claim 68 as follows:
68. (Canceled) 

Please AMEND claim 69 as follows:
69.  (Currently Amended) ‎61 

70. (Original) The non-transitory computer readable medium of claim 6‎1, wherein the specific virtual object is a virtual screen playing media content, and the transmission of the data causes the media content to be presented through the target display device.

71. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include causing the specific virtual object to disappear from the extended reality environment once the specific virtual object is presented through the target display device.

72. (Original)  The non-transitory computer readable medium of claim ‎61, wherein the operations further include displaying via the wearable extended reality appliance a virtual indicator indicating that the specific virtual object is presented through the target display device.

73. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include generating a virtual controller associated with the target display device, the virtual controller enabling modification of display parameters of the target display device. 

74. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include, after the target display device begins presenting the specific virtual object, receiving additional input, and modifying the specific virtual object on the target display device based on the additional input. 

75. (Original) The non-transitory computer readable medium of claim 6‎1, wherein the operations further include, after the target display device begins presenting the specific virtual object, receiving an additional input indicating a desire of a user of the wearable extended reality appliance to stop presenting the specific virtual object through the target display device; and in response to receiving the additional input, causing the target display device to cease presentation of the specific virtual object by the target display device. 

76. (Original) The non-transitory computer readable medium of claim 75, wherein the additional input indicating the desire of the user of the wearable extended reality appliance to stop presenting the specific virtual object through the target display device includes an indication that the wearable extended reality appliance left the room.

77. (Original) The non-transitory computer readable medium of claim 76, wherein the operations further include, after ceasing the presentation of the specific virtual object, receiving an indication that the wearable extended reality appliance reentered the room, and causing a renewal of the presentation of the specific virtual object by the target display device in response to the reentrance.

78. (Original) The non-transitory computer readable medium of claim ‎61, wherein the operations further include:
receiving additional input to cause presentation of content from a second display device through the wearable extended reality appliance;
receiving second image data from the image sensor, the second image data depicting the second display device;
analyzing the second image data to identify the second display device;
upon identifying the second display device, determining a network identifier of the second display device;
using the determined network identifier of the second display device to establish a communications link with the second display device; 
receiving data representing the content from the second display device; and
displaying through the wearable extended reality appliance the content from the second display device.

Please AMEND claim 79 as follows:
79. (Currently Amended) A method for transferring virtual content to a physical display device, the method comprising:
presenting an extended reality environment in a room via a wearable extended reality appliance, the wearable extended reality appliance being configured to be paired with multiple display devices located in the room, wherein each display device is associated with a unique network identifier; 
receiving input associated with the wearable extended reality appliance to cause presentation of a specific virtual object in the extended reality environment on a target display device;
receiving image data from an image sensor associated with the wearable extended reality appliance, the image data depicting the target display device;
analyzing the image data to identify the target display device;
upon identifying the target display device, determining a network identifier of the target display device;
using the determined network identifier of the target display device to establish a communications link with the target display device; [[and]]
transmitting data representing the specific virtual object to the target display device, wherein the transmitted data enables the target display device to present the specific virtual object[[.]]; and
determining that the specific virtual object is classified as private, analyzing the image data to determine presence of individuals other than a user of the wearable extended reality appliance exposed to the target display device, in response to a determination of no individuals other than the user exposed to the target display device, transmitting the data representing the specific virtual object to the target display device, and in response to a determination of more than one individual is exposed to the target display device, avoiding transmission of the data representing the specific virtual object to the target display device.


Please AMEND claim 80 as follows:
80. (Currently Amended) A system for transferring virtual content to a physical display device, the system comprising:
	at least one processing device configured to:
present an extended reality environment in a room via a wearable extended reality appliance, the wearable extended reality appliance being configured to be paired with multiple display devices located in the room, wherein each display device is associated with a unique network identifier; 
receive input associated with the wearable extended reality appliance to cause presentation of a specific virtual object in the extended reality environment on a target display device;
receive image data from an image sensor associated with the wearable extended reality appliance, the image data depicting the target display device;
analyze the image data to identify the target display device;
upon identifying the target display device, determine a network identifier of the target display device;
use the determined network identifier of the target display device to establish a communications link with the target display device; [[and]]
transmit data representing the specific virtual object to the target display device, wherein the transmitted data enables the target display device to present the specific virtual object[[.]]; and
determine that the specific virtual object is classified as private, analyze the image data to determine presence of individuals other than a user of the wearable extended reality appliance exposed to the target display device, in response to a determination of no individuals other than the user exposed to the target display device, transmit the data representing the specific virtual object to the target display device, and in response to a determination of more than one individual is exposed to the target display device, avoid transmission of the data representing the specific virtual object to the target display device.


81-260.  (Previously Cancelled)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451